Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered July 28, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
On appeal, the defendant claims that the prosecutor improperly exercised peremptory challenges to secure the removal of the only two black jurors on the jury panel, thereby creating a Batson issue (Batson v Kentucky, 476 US 79).
Assuming, arguendo, that the defendant made a prima facie showing that the prosecutor’s challenges were used for discriminatory purposes (see, People v Scott, 70 NY2d 420, 423, *673425-426), we nevertheless find that the defendant’s showing was sufficiently rebutted by the prosecutor’s articulation of race-neutral explanations for the exercise of the two peremptory challenges in question (see, e.g., People v Baysden, 128 AD2d 795; People v Cartagena, 128 AD2d 797).
The defendant further alleges that the court erred in denying his motion pursuant to CPL 330.30 to set aside the jury verdict on the ground, inter alia, that the prosecution improperly withheld evidence favorable to the defense in violation of the constitutional requirement that any exculpatory evidence in the prosecution’s possession be disclosed (see, Brady v Maryland, 373 US 83). We disagree. Contrary to the defendant’s contentions, we do not find that the prosecution was in possession of any previously undisclosed "Brady material.”
A review of the pretrial proceedings and the trial demonstrates that the defendant did receive "meaningful representation” by the defense counsel (People v Baldi, 54 NY2d 137, 147; People v Lawton, 134 AD2d 454).
We have considered the defendant’s remaining contentions, including those raised by his supplemental pro se brief, and find them to be without merit. Mangano, P. J., Eiber, Sullivan and Balletta, JJ., concur.